Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 and 10-15 are pending. Claim 9 is canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, it is objected to because in ll. 8 “perform” should be “performing”.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 13-14 recite “allocating physical resources from the pool to virtual resources” while ll. 18-19 recite “providing the physical resources from the pool as virtual resources”. What is the difference between “allocating” and “providing”? What is the difference between allocating physical resources from the pool to virtual resources versus providing the physical resources from the pool as virtual resources? What is the difference between the multiple recitations of physical resources and virtual resources in ll. 13-19?

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, 

As per claims 2-8 and 10, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 and 10 recite the same abstract idea of claim 1. Claims 2-8 and 10 recite non-functional descriptive language (e.g. defining the application request, resource allocation rules, first input data, virtual resources, application type). Therefore the aforementioned claims 2-8 and 10 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

 As per claim 11, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the “maintaining…resources”, “identifying…rules”, and “on the basis…application” limitations recited in ll. 6-7 and 9-16 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion) using a similar rationale as for claim 1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer 

As per claim 12, it has similar limitations as claims 8 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 10 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 15, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the “maintaining…resources”, “selecting…resources”, and “on the basis…application” limitations recited in ll. 5 and 8-18 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion) using a similar rationale as claim 1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. computer-readable storage medium, processors, pool of physical resources) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0160014) (hereinafter Watanabe as previously cited) in view of Ramarao et al. (US 9,497,136) (hereinafter Ramarao).

As per claim 1, Watanabe teaches a system for use in allocating resources in network function virtualization, the system comprising a controller comprising one or more processors (fig. 2, block 600): 
	receiving first input data defining a pool of available physical resources (fig. 5);

	receiving third input data defining an application request ([0094] and [0158]); and 
	on the basis of the first, second and third input data, allocating physical resources from the pool to virtual resources ([0050]-[0052]; [0094]; [0158]).

Watanabe does not explicitly teach non-transitory computer-readable store medium or memory comprising executable instructions executed by the one or more processors from the non-transitory computer-readable storage medium or memory causing the processor for perform operations comprising implementing the application request by filtering the allocation rules based on a filter parameter associated with the allocation rules for a specific type of physical resource needed, identifying the physical resources from the pool by applying the allocation rules with the specific type of physical resource against the pool, reserving the physical resources identified, and providing the physical resources from the pool as virtual resources to the application.

However, Ramarao teaches non-transitory computer-readable store medium or memory comprising executable instructions executed by the one or more processors from the non-transitory computer-readable storage medium or memory causing the processor for perform operations comprising (col. 3, ll. 38-53) implementing the application request by filtering the allocation rules based on a filter parameter associated with the allocation rules for a specific type of physical resource needed (col. 10, ll. 7-23 and col. 12, ll. 22-34), identifying the physical resources from the pool by applying the allocation rules with the specific type of physical resource against the pool (col. 12, ll. 51-63 and col. 13, ll. 33-42 resource pool), reserving the 

Ramarao and Watanabe are both concerned with computer resource allocation. Watanabe teaches allocating physical resources to virtual resources while Ramarao teaches filtering resources by resource type and reserving resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Ramarao because it would provide a way for a user to know resource reservation data to help encourage efficient use of resources.

As per claim 3, Watanabe further teaches wherein the one or more resource allocation rules define one or more rules for allocating physical resources to virtual resources ([0052]).

As per claim 4, Watanabe further teaches wherein the first input data defining a pool of available physical resources defines one or more of: one or more server cores, one or more server memories, one or more server disks, one or more network names, one or more subnetwork names, and one or more Internet Protocol (IP) addresses ([0044]; [0064]; [0097]; [0205]).

As per claim 5, Ramarao teaches wherein the virtual resources comprise a virtual machine comprising one or more of: virtual cores, virtual memory, virtual disks, and virtual ports (col. 26, ll. 48-59).

As per claim 8, Watanabe further teaches wherein the second input data defining one or more resource allocation rules is selected on the basis of application type or situation ([0079]).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 


As per claim 14, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ramarao in view of Perez et al. (US 2017/0324612) (hereinafter Perez as previously cited).

As per claim 2, Watanabe and Ramarao do not explicitly teach wherein the application request comprises a virtual network function instance identifier.

However, Perez teaches wherein the application request comprises a virtual network function instance identifier ([0026] and [0042]).

Perez and Watanabe are both concerned with computer resource allocation. Watanabe teaches allocating physical resources to virtual resources while Perez teaches virtual network function instances. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe and Ramarao in view of Perez because it would provide for a way to improve reservation of physical compute resources.

As per claim 15, it has similar limitations as claims 2, 5, and 8 and is therefore rejected using the same rationale.

Claims 6-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ramarao as applied to claims 1, 8, and 12 above, in view of Sharma et al. (US 2014/0278326) (hereinafter Sharma as previously cited).

As per claim 6, Watanabe and Ramarao do not explicitly teach wherein the application request comprises at least one parameter associated with affinity of physical resources.

However, Sharma teaches wherein the application request comprises at least one parameter associated with affinity of physical resources ([0040]-[0042]; [0056]; [0078]-[0080]; [0088]).

Sharma and Watanabe are both concerned with virtual machines. Watanabe teaches allocating physical resources to virtual resources while Sharma teaches affinity and anti-affinity of resources. Therefore it would have been obvious to one of ordinary skill in the art before the 

As per claim 7, Watanabe and Ramarao do not explicitly teach wherein the application request comprises at least one parameter associated with anti-affinity of physical resources.

However, Sharma teaches wherein the application request comprises at least one parameter associated with anti-affinity of physical resources ([0040]-[0042]; [0056]; [0078]-[0080]; [0088]).

Sharma and Watanabe are both concerned with virtual machines. Watanabe teaches allocating physical resources to virtual resources while Sharma teaches affinity and anti-affinity of resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe and Ramarao in view of Sharma because it would provide for a system to generate a deployment plan for containers while maintaining affinity and anti-affinity rules.

As per claim 10, Watanabe and Ramarao do not explicitly teach wherein the application type comprises a disaster recovery.

However, Sharma teaches wherein the application type comprises a disaster recovery ([0032] and [0064]-[0065]).

Sharma and Watanabe are both concerned with virtual machines. Watanabe teaches allocating physical resources to virtual resources while Sharma teaches affinity and anti-affinity of resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe and Ramarao in view of Sharma because it would provide for a system to account for disaster recovery concerns.

As per claim 13, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Response to Arguments
All of Applicant's arguments have been considered. Some are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive.

In the Remarks on pg. 8, Applicant argues that the claims recite structure that would prohibit the claims from being performed mentally. The examiner respectfully disagrees. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014)). A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry does not qualify as significantly more. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide for a conventional computer implementation. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet or a computer. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 24, 2021